Title: To George Washington from Joseph Carleton, 17 July 1781
From: Carleton, Joseph
To: Washington, George


                  
                     Sir
                     War Office July 17th 1781
                  
                  The Board beg leave to request your Excellency’s opinion upon the inclosed plans, for promoting and appointing Officers in the Hospital Department.  I have the Honor to be with the highest respect yr Excellency’s Most Obedt Hble servant
                  
                     Jos: Carleton Secy
                     
                  
                Enclosure
                                    
                     
                        At a Board of War June 19th 1781
                     
                     
                     PresentMr PetersColo. GraysonThe Board in obedience to the directions of Congress to report a plan of succession for the Hospital and Medical Departments of the Army beg leave to suggest the following arrangement.
                        That all present vacancies of hospital physicians and surgeoncies be filled up by the eldest hospital Surgeons and Mates.
                        That in future the right of succession by Seniority take place from regimental Surgeons to Hospital Physicians and Surgeons inclusive; excluding all such as shall on examination of the Director of the Hospitals and Chief Physicians of the Army be certified to be disqualified for promotion.
                        That the persons requisite to fill the higher grades in the Hospital and Medical Department be appointed from time to time by Congress according to merit and abilities.
                        That the States appoint regimental Surgeons to the Battalions of their respective Lines.
                        That all regimental Surgeons to Battalions or Corps not belonging to the line of any particular State be nominated by the Director of the Hospital and the chief Physician and Surgeon of the Army with the approbation of the Commander in Chief.
                     
                  
                  
                Enclosure
                                                            Resolved
                            
                            14 July 1781
                        

                     That a Board shall be held as often as the Commander in Chief shall direct, to consist of the Director——, the Chief Physician of the Army or one chief physician, of the Hospitals  and two Hospita Physicians & Surgeons then present; of which a Field Officer shall be President, and have a vote when the Board are divided; whose duty it shall be to examine all Persons whatsoever applying for the Appointments of Mates in the Hospital Department, and report to Congress their fitness or unfitness for the Post they Solicit; and none shall be appointed as Mates in the said Department, unless they shall be recommended by the said Board: And it is farther Resolved, That when any vacancies shall happen in the Hospital Department, the Promotion shall go on, by regular Progression, from Mates of the Hospital, to the highest offices of the same; except when Congress shall think proper, for special Reasons, to interfere.
                     N.B..  Surgeons & Mates of Regiments being of the Election of the particular States; Question "how can they be united to the Hospital Department?".
                  
                  
                Enclosure
                                    
                     
                        At a Board of War July 14th 1781
                     
                     PresentMr PetersColo. GraysonGenl Cornell
                     The Board have considered the letter of the Director Genl referred to them, desiring that the vacancies in the Hospital Department may be filled up.
                        Report the following resolve
                        Resolved That a Board shall be held as often as the Commander in Chief shall direct to consist of the Director, the Chief Physician of the Army, or one Chief Physician of the Hospital and two Hospital Physicians and Surgeons then present of which a general officer shall be President and have a Vote when the Board are divided; whose Duty is shall be to examine all Persons whatsoever whether they be of the Hospital Department or whether they be Regimental Surgeons or Mates or those who have retired from the Army on half Pay, or of the Citizens at large who shall solicit Promotion in the Hospital Department, and to report their fitness or unfitness to Congress for the Post they require, and none shall be promoted to vacancies or receive any appointment in the said Department unless they shall be recommended by the Said Board, and except when Congress shall on extraordinary Occasions think proper, specially to interfere: Provided also that where the Merit of Applicants is equal, that Senerioty in that Instance shall prevail.
                  
                  
               